ee

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

oo
Ae

Page | of 1

ey re

*)

UNITED STATES DISTRICT COURT
-SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America | JUDGMENT IN| 4, CRIMINAL CAS)
Vv. (For Offenses Committed Oy or After November 11987)

 

Jesus Guadalupe Navarro-Corona _ Case Number: 3:19-mj-22793

Christian M. Ham

Dejendant’s Attorney

 

REGISTRATION NO. 86454298

THE DEFENDANT:
KI pleaded guilty to count(s) 1 of Complaint

 

Cl was found guilty to count(s)
after a plea of not guilty. 7
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 .
LC) The defendant has been found not guilty on count(s)
L] Count(s) ___ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for.a term of: .

 

4% TIME SERVED L days

Assessment: $10 WAIVED Fine: WAIVED |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Cl Court recommends defendant be deported/removed with relative, _ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and.
United States Attorney of any material change in the defendant's economic circumstances,

Friday, July 12, 2019
Date of Imposition of Sentence

Received i Ae Calle | VW dat

 

DUSM ; HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | 3:19-mj-22793

 

oo

—

  

 
